DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Status Claim(s) 1-20, is/are filed on 12/6/19 are currently pending. Claim(s) 14-20 is/are withdrawn, claim(s) 1-13 is/are rejected.
Election-Restrictions
The applicant elected group I corresponding to claims 1-13 in the reply filed 1/28/2021. Claims 14-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. This restriction is made final.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim(s) XX and dependent claim(s) thereof is/are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim(s) 1 recites the limitation “the filter.” There is insufficient antecedent basis for this limitation in the claim.  It is unclear if a filter is positively recited. For claim interpretation it is. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
Claim(s) 1-2, 4-10, 12-13 is/are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by US 20050121382 A1 (Walton).

    PNG
    media_image1.png
    702
    537
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    716
    458
    media_image2.png
    Greyscale

Regarding claim 1, Walton discloses: a filter assembly comprising:
a manifold module (20) having a portion of a supply line (23), a portion of a discharge line (24), and a valve passage (passage there through) fluidly connecting the portion of the supply line to the portion of the discharge line; and
a valve member (30) extending along a longitudinal axis and having a first inlet (curved inlet region shown next to 30 – fig. 3) fluidly connected to the portion of the supply line and a first outlet (straight region going towards the filter) [0025], and having a
second inlet (i.e. 35) fluidly connected to the portion of the discharge line and a second outlet (34), wherein the valve member is configured to allow a first fluid flow from the first inlet to the first outlet and from the first outlet to a filter (40) [0026-0027], and allow a second fluid flow from the filter to the second inlet and from the second inlet to the second outlet when the valve member is in an open position, and
wherein the first fluid flow and the second fluid flow do not inter-mix (first flow and second flow separated by the filter).

Regarding claim 3, Walton teaches the portion (portion i.e. any axis that crosses through) of the supply line extends parallel to the portion of the discharge line (fig. 2).  

Regarding claim 254, Walton teaches the portion of the supply line is fluidly disconnected from the filter, and wherein the portion of the discharge line is fluidly disconnected from the filter when the valve member is in a closed position [0031-0036] (fig. 4D).   
305. The filter assembly claim 1, wherein the valve member further includes a flow through passage (34[Wingdings font/0xE0]35) configured to allow fluid flow through the valve member and the portion of the supply line [0031-0036] (fig. 4D).  
Regarding claim 6, Walton teaches the fluid flow through the flow through passage is separate from the first and second fluid flows [0031-0036] (fig. 4D). 
Regarding claim 7, Walton teaches the fluid flow through the 5flow through passage does not flow through the first inlet or the second inlet [0031-0036] (fig. 4D).  
 	Regarding claim 8, Walton teaches wherein fluid flow enters through a portion of the flow through passage, a first part of the flow enters the first inlet and flows out the first outlet, a second part of the flow enters the second inlet 10and flows out of the second outlet and a third part of the flow flows out of the flow through passage [0031-0036] (fig. 4D).  
  	Regarding claim 9, Walton teaches wherein when the valve is in a closed position, fluid flows through the flow through passage to flow through the 15portion of the discharge line, and fluid does not flow through the first inlet or the second inlet to reach the portion of the discharge line [0031-0036] (fig. 4D). 
 	Regarding claim 10, Walton teaches the valve member is tubular (fig. 2).

Regarding claim 13, Walton teaches including a valve control (31) 30configured to rotate the valve member [0026].

Claim Rejections - 35 USC § 103  
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 3 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over US 20050121382 A1 (Walton).
Regarding claim 3, Walton teaches the portion (portion i.e. any axis that crosses through) of the supply line extends parallel to the portion of the discharge line (fig. 2).  However, if argued they aren’t parallel, adjusting the discharge line or supply line to be higher or lower one another respectively would have been merely a design choice for the benefit for consideration of spacing and sizing of the conduits being connected, and therefore would have alternatively be obvious.
Allowable Subject Matter
 Claim(s) 11 is/are objected to as being dependent upon a rejected base claim,
but would be allowable if rewritten in independent form including all of the limitations of
the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Waqaas Ali whose telephone number is (571) 270-0235.  The examiner can normally be reached on M-F 9-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on 571-271-0579.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 
/WAQAAS ALI/Examiner, Art Unit 1777